DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 03 May 2022. Claims 1, 3-9, 11-14, and 16-20 are pending and have been examined. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.

Response to Amendments and Arguments
The applicant’s arguments and remarks have been carefully considered but are moot in view of new grounds for rejection. The amendment which requires a new reference is “selecting the processed utterance from among one or more other processed utterances based on a parsing score for the processed utterance; and performing a task corresponding to the utterance based on the determined slot value and the selected processed utterance”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-9, 12,15, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200152184, hereinafter referred to as Steedman Henderson et al., in view of US 20080071536, hereinafter referred to as Nagashima.

Regarding claim 1 (Currently Amended), Steedman Henderson et al. discloses a method, comprising: 

processing an utterance using a trained machine learning model (“Using delexicalisation (i.e. replacement of slots and values with generic labels) may allow a machine learning based model to have good performance even for states which have not been seen in training or for which there are limited training examples. For example, there may be many examples of “I want Chinese food” and “I want Thai food” in the training data, which when delexicalised become “I want <VALUE><SLOT>”. During implementation, the user may input the utterance: “I want Eritrean food”. Since “Eritrean” exists in the ontology, the value “Eritrean” is recognised in the delexicalisation process, and the delexicalised utterance “I want <VALUE><FOOD>” is generated. This is the same as the delexicalised utterance for training examples relating to other values, and therefore good performance may be expected, even though no training example corresponding to Eritrean was used,” Steedman Henderson et al., para [0149].); 
partially delexicalizing the utterance using the trained machine learning model by replacing a first portion of the utterance with a first token from a slot vocabulary, wherein the first token represents a semantic role of the first portion of the utterance, and wherein the slot vocabulary includes a plurality of words or phrases each associated with one or more tokens included in the slot vocabulary (Steedman Henderson et al., para [0149], shows that the utterance “I want Eritrean food” is partially delexicalized – i.e., part of the text is replaced by slots and values with generic labels. And, the slot vocabulary includes food words associated with the token <FOOD>. Steedman Henderson et al., para [0150]-[0151], explains how a semantic dictionary may be used to account for semantic variability, and thus meaning conformity in the delexicalized utterances between the training data and the user inputs.); 

determining, using the trained machine learning model, a slot value in the utterance based on the first token in the partially delexicalized utterance (Steedman Henderson et al., para [0149].). [[and]] 

Steedman Henderson et al., though, does not disclose selecting the processed utterance from among one or more other processed utterances based on a parsing score for the processed utterance; and performing a task corresponding to the utterance based on the determined slot value and the selected processed utterance.

Nagashima is cited to disclose selecting the processed utterance from among one or more other processed utterances based on a parsing score for the processed utterance (“Next, in STEP 8, the voice interaction unit 1 determines any categorized text having the calculated parsing score fulfilling a prescribed condition as a recognition result of the input speech, and outputs the same together with the confidence factor (parsing score) of the recognition result,” Nagashima, para [0101]. And, “The voice interaction unit 1 inputs values into the slots of the corresponding form, based on the recognition result of the speech of each time in the interaction with the driver and the state of the vehicle 10. In addition, it calculates the confidence factor for each form (degree of confidence of the values input to the form), and records the same on the form. The confidence factor of the form is calculated based, e.g., on the confidence factor of the recognition result of the speech of each time, and the filled-in degree of the slots of the form. For example, as shown in FIG. 9, when the speech input from the driver is "Guide me to Chitose Airport via shortest route", the three slots of "From", "To", and "Request" of the form "Plot a route" are filled with the values "here", "Chitose Airport", and "shortest", respectively. Further, the confidence factor of the form, calculated as 80, is recorded on "Score" in the form "Plot a route",” Nagashima, para [0105].); and 

performing a task corresponding to the utterance based on the determined slot value and the selected processed utterance (Nagashima, para [0101] and [0105].). Nagashima benefits Steedman Henderson et al. by providing a voice recognition program that can appropriately restrict recognition objects based on the voice input from a user to recognize the input voice with accuracy (Nagashima, para [0008]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Steedman Henderson et al. with those of Nagashima to improve the dialogue system of Steedman Henderson et al.
 As to claim 8, device claim 8 and method claim 1 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.
As to claim 15, CRM claim 15 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Regarding claim 2 (Previously Presented), Steedman Henderson et al., as modified by Nagashima, discloses the method of claim 1, wherein: 

the trained machine learning model is trained using training data including tokens and non-tokens for learning one or more semantic relationships between the tokens and the non-tokens (The example of Steedman Henderson et al., para [0149], shows both “I want” are non-tokens, while “Chinese food” comprises tokens.); and  

the slot vocabulary includes data different from the training data and is domain- dependent (Steedman Henderson et al., para [0149], shows training data such as “Chinese” and “Thai”, but the slot vocabulary also include “Eritrean”. The slot vocabulary is domain dependent (i.e., food).).  
As to claim 9, device claim 8 and method claim 2 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Regarding claim 5 (Original), Steedman Henderson et al., as modified by Nagashima, discloses the method of Claim 1, wherein replacing the first portion of the utterance with the first token includes: 

identifying that a slot associated with the first portion of the utterance matches a predefined slot type (Steedman Henderson et al., para [0149]. In the example presented here, the predefined slot type is “food”.); and 

replacing, based on the identification that the slot matches the predefined slot type, the first portion of the utterance with the first token, wherein the first token corresponds to the predefined slot type (Steedman Henderson et al., para [0149].).  
As to claim 12, device claim 12 and method claim 5 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.
As to claim 18, CRM claim 18 and method claim 5 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Regarding claim 21 (Previously Presented), Steedman Henderson et al., as modified by Nagashima, discloses a method for training a machine learning model for natural language understanding (NLU) (Steedman Henderson et al., para [0140]-[0141].), the method comprising: 

retrieving, by at least one processor of an electronic device (Steedman Henderson et al., para [0120].), an NLU training dataset and a slot vocabulary, wherein the slot vocabulary includes a plurality of words or phrases each associated with one or more tokens included in the slot vocabulary (“The SLU process may be a machine learning-based process which is pre-trained on data. A data generation process according to an embodiment and a training process according to an embodiment will be explained in further detail below. The NLU process may be based on a delexicalised dialogue state tracking framework,” Steedman Henderson et al., para [0141].); 

generating, by the at least one processor of the electronic device, a partially delexicalized training dataset using the NLU training dataset and the slot vocabulary by replacing at least one word or phrase in the NLU training dataset with at least one of the tokens in the slot vocabulary (Steedman Henderson et al., para [0145]-[0146] and [0149].); 

generating, by the at least one processor of the electronic device, a combined training dataset by combining the NLU training dataset and the partially delexicalized training dataset (Steedman Henderson et al., para [0174] and fig. 3 and fig. 6(a).); and 

training a machine learning model using the combined training dataset (Steedman Henderson et al., para [0174] and fig. 3 and fig. 6(a).).  

Claims 22-23 cancelled.  

Regarding claim 24 (Previously Presented), Steedman Henderson et al., as modified by Nagashima, discloses the method of Claim 21, wherein the at least one of the tokens is associated with the at least one word or phrase (Steedman Henderson et al., para [0149].).  

Claims 3-4, 10-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200152184, hereinafter referred to as Steedman Henderson et al., in view of US 20080071536, hereinafter referred to as Nagashima, and further in view of US 20100057463, hereinafter referred to as Weng et al.

Regarding claim 3 (Previously Presented), Steedman Henderson et al., as modified by Nagashima, discloses the method of Claim 1, but not further comprising: 

replacing at least a second portion of the utterance with a second token prior to processing the utterance using the trained machine learning model. Weng et al. is cited to disclose replacing at least a second portion of the utterance with a second token prior to processing the utterance using the trained machine learning model (As noted in Weng et al., para [0020]-[0024], the slot names/values, such as Location/Palo Alto, Lunch Action/Find Restaurant, etc., are determined based on the tokens derived from the utterance. Processing the utterance using the trained model determines the response.).   
As to claim 10, device claim 10 and method claim 3 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.
As to claim 16, CRM claim 16 and method claim 3 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Regarding claim 4 (Original), Steedman Henderson et al., as modified by Nagashima and Weng et al., discloses the method of Claim 3, further comprising: 

determining the second token based on string-matching of the second portion of the utterance and a content in the slot vocabulary (As noted in Weng et al., para [0020]-[0024], the slot names/values, such as Location/Palo Alto, Lunch Action/Find Restaurant, etc., are determined based on the tokens derived from the utterance.).  
As to claim 11, device claim 11 and method claim 4 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.
As to claim 17, CRM claim 17 and method claim 4 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200152184, hereinafter referred to as Steedman Henderson et al., in view of US 20080071536, hereinafter referred to as Nagashima, and further in view of US 210217408, hereinafter referred to as Hakkani-Tur et al., support for which is provided by US 62727833, hereinafter referred to as provisional Hakkani-Tur et al.

Regarding claim 6 (Previously Presented), Steedman Henderson et al., as modified by Nagashima, discloses the method of Claim 1, further comprising:

determining the utterance includes the first token (Steedman Henderson et al., para [0149].).

Steedman Henderson et al., though, disclose modifying the utterance such that the first portion of the utterance is replaced as part of the first token based on a measurement. 

Hakkani-Tur et al. is cited to disclose modifying the utterance such that a second portion of the utterance is replaced as part of the first token based on a slot entropy score (“Sigmoid cross entropy loss is used for dialogue act classification (since it is modeled as a multilabel binary classification problem) and softmax cross entropy loss is used for intent classification and slot tagging. During training, the sum of the three constituent losses are minimized using the ADAM optimizer for 150 k training steps with a batch size of 10 dialogues,” provisional Hakkani-Tur et al., para [0133].). Hakkani-Tur et al. benefits Steedman Henderson et al. by providing an entropy loss (i.e., score) for determining intent classification and slot tagging (Hakkani-Tur et al., para [0133]), thereby providing a quantifiable measure for slot tagging. Therefore, it would be obvious for one skilled in the art to combine the teachings of Steedman Henderson et al. with those of Hakkani-Tur et al. to enhance the generating of natural language phrases from user utterances in dialog systems.
As to claim 13, device claim 13 and method claim 6 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.
As to claim 19, CRM claim 19 and method claim 6 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Weng et al., para [0057] teaches a processor and memory, and para [0058] teaches CRM.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200152184, hereinafter referred to as Steedman Henderson et al., in view of US 20080071536, hereinafter referred to as Nagashima, further in view of US 20210217408, hereinafter referred to as Hakkani-Tur et al. et al (2), support for which is provided by US 62727833, hereinafter referred to as provisional Hakkani-Tur et al. (2).

Regarding claim 25 (Previously Presented), Steedman Henderson et al., as modified by Nagashima, discloses the method of Claim 21, but not wherein replacing the at least one word or phrase in the NLU training dataset with the at least one of the tokens includes selecting the at least one word to be replaced randomly from the NLU training dataset. 
Hakkani-Tur et al. (2) is cited to disclose wherein replacing the at least one word or phrase in the NLU training dataset with the at least one of the tokens includes selecting the at least one word to be replaced randomly from the NLU training dataset (provisional Hakkani-Tur et al. (2), para [0099] and [0134].) Hakkani-Tur et al. benefits Steedman Henderson et al. by providing an entropy loss (i.e., score) for determining intent classification and slot tagging (Hakkani-Tur et al., para [0133]), thereby providing a quantifiable measure for slot tagging. Therefore, it would be obvious for one skilled in the art to combine the teachings of Steedman Henderson et al. with those of Hakkani-Tur et al. to enhance the dialog systems accuracy of Steedman Henderson et al.


Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200152184, hereinafter referred to as Steedman Henderson et al., in view of US 20080071536, hereinafter referred to as Nagashima, and further in view of US 20200152180, hereinafter referred to as Lee.

Regarding claim 26 (Previously Presented), Steedman Henderson et al., as modified by Nagashima, discloses the method of Claim 21, but not wherein replacing the at least one word or phrase in the NLU training dataset with the at least one of the tokens includes selecting the at least one word to be replaced from the NLU training dataset based on a probability. 

Lee is cited to disclose wherein replacing the at least one word or phrase in the NLU training dataset with the at least one of the tokens includes selecting the at least one word to be replaced from the NLU training dataset based on a probability (Lee, para [0167]-[0168].). Lee benefits Steedman Henderson et al. by predicting probabilities of candidates of an output token based on at least one previously input token, determining the output token among the candidates based on the predicted probabilities, and determining a next input token by selecting one of the output token and a pre-defined special token based on a determined probability of the output token (Lee, Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Steedman Henderson et al. with those of Lee to enhance the generating of natural language phrases from user utterances in dialog systems.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200152184, hereinafter referred to as Steedman Henderson et al., in view of US 20080071536, hereinafter referred to as Nagashima, and further in view of US 20190333500, hereinafter referred to as Kim et al. 

Regarding claim 27 (Previously Presented), Steedman Henderson et al., as modified by Nagashima, discloses the method of Claim 21, wherein: 

the combined training dataset includes utterances both with and without delexicalized tokens (Steedman Henderson et al., para [0174] and fig. 3 and fig. 6(a).), but not 

training the machine learning model using the combined training dataset includes determining a model confidence based on semantic relationships in the combined training dataset.

Kim et al. is cited to disclose training the machine learning model using the combined training dataset includes determining a model confidence based on semantic relationships in the combined training dataset (“Equation 4 represents a learning distribution probability for data including combined slot labels, determination results with respect to semantic entities and combined sequences. Since learned data may include delexicalized slot names, the spoken language understanding apparatus according to embodiments of the present disclosure can improve slot label extraction performance and OOV processing performance,” Kim et al., para [0084]. The learning distribution probability is a confidence.). Kim et al. benefits Steedman Henderson et al. by providing a robust spoken language understanding model capable of improving the performance of processing OOV words and enhancing slot label extraction performance (Kim et al., para [0011]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Steedman Henderson et al. with those of Kim et al. to enhance the generating of natural language phrases from user utterances in dialog systems.


Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 101 rejections are overcome. The closest prior are of record is US 20190362713 (Asi et al.) Asi et al, Abstract, teaches determining a parsing score for the processed utterance, wherein the parsing score is based on one or more slot entropy scores associated with the processed utterance. However, Asi et al. does not teach performing the task based on the selected processed utterance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656